2021 WI 36

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2018AP1832-D


COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against James C. Ritland, Attorney at Law:

                        Office of Lawyer Regulation,
                                   Complainant-Respondent-Cross-
                        Appellant,
                             v.
                        James C. Ritland,
                                   Respondent-Appellant-Cross-Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST RITLAND


OPINION FILED:          April 22, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ROGGENSACK, C.J. dissents, joined by ZIEGLER and
REBECCA GRASSL BRADLEY, JJ.


ATTORNEYS:
       For    the      respondent-appellant-cross-respondent,   there   were
briefs filed by James C. Ritland, Black River Falls.


       For the complainant-respondent-cross-appellant, there was a
brief filed by Kim M. Kluck and Office of Lawyer Regulation,
Madison.
                                                                       2021 WI 36
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2018AP1832-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against James C. Ritland, Attorney at Law:

Office of Lawyer Regulation,

            Complainant-Respondent-Cross-
                                                                    FILED
            Appellant,
                                                               APR 22, 2021
      v.
                                                                  Sheila T. Reiff
                                                               Clerk of Supreme Court
James C. Ritland,

            Respondent-Appellant-Cross-
             Respondent.




      ATTORNEY    disciplinary      proceeding.         Attorney's         license

suspended.



      ¶1    PER CURIAM.     This disciplinary matter comes to the

court on Attorney James C. Ritland's appeal and the Office of

Lawyer     Regulation's   (OLR)     cross-appeal        of     a    report       and

recommendation    of   Referee    Allan    Beatty.         After     holding       an

evidentiary    hearing,   the    referee   concluded      that     the    OLR    had

proven the sole misconduct charge asserted in its complaint;
namely, that Attorney Ritland's conduct resulting in convictions
                                                                  No.       2018AP1832-D



for two counts of attempted adultery and one count of disorderly

conduct reflected adversely on his honesty, trustworthiness, and

fitness as a lawyer in other respects.                See Supreme Court Rule

(SCR) 20:8.4(b).1          As a sanction, the referee recommended that

the court suspend Attorney Ritland's Wisconsin law license for

three    months    and    order   him    to   pay   the   full    costs       of   this

disciplinary matter, which total $21,017.24 as of March 2, 2020.

Restitution is not at issue; because this case solely concerns

Attorney    Ritland's      sexual     misconduct,    there   are       no    funds   to

restore.

     ¶2      Both Attorney Ritland and the OLR have appealed the

referee's report and recommendation.                In his appeal, Attorney

Ritland     generally      contests     the   sufficiency    of     the       evidence

against him and claims his behavior merits, at most, a public

reprimand.     In its cross-appeal, the OLR argues that a six-month

suspension——not       a     three-month       suspension,    as        the     referee

recommended——is warranted.

     ¶3      After reviewing this matter and considering Attorney
Ritland's    appeal       and   the   OLR's   cross-appeal,       we    accept       the

referee's factual findings, and we agree with the referee that

Attorney Ritland committed the charged SCR 20:8.4(b) violation.

We   deem    the    referee's         recommended    three-month            suspension




     1 SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."

                                          2
                                                                               No.     2018AP1832-D



insufficient:        Attorney Ritland's conduct and our case law call

for a two-year suspension.                We impose full costs.

       ¶4     The OLR initiated this disciplinary proceeding with

the filing of a one-count complaint in September 2018, alleging

an SCR 20:8.4(b) violation.                 Attorney Ritland filed an answer in

which he denied any misconduct.

       ¶5     The    case       proceeded        through          discovery          and    to   an

evidentiary        hearing      in    August     2019,       which       featured       testimony

from thirteen witnesses.

       ¶6     In October 2019, the referee filed his report.                                     The

following factual summary is drawn from that report.

       ¶7     Attorney       Ritland       has       held    a    Wisconsin          law    license

since 1978, and has an otherwise clean disciplinary history.

The wrongdoing involved in this case centered on his sexual

misconduct with two women:                Z.H. and M.F.

       ¶8     In    2013,       Attorney     Ritland         met        Z.H.     while      in   the

checkout     line    at     a    Walmart.            After       Z.H.    exited       the    store,

Attorney Ritland invited her into his car, gave her his business
card for his law office, and told her to contact him if she

needed      help    or    money.          Several       months          later,       Z.H.    called

Attorney Ritland, and he invited her to come to his law office

after regular business hours.                        Upon luring Z.H. to his office

and isolating her as he was the only one present, he gave her

$40, touched her breasts outside of her clothing, and received

oral   sex    from       her.        On   another      occasion,         Z.H.     again      called

Attorney Ritland and went to his office.                           He gave her $40, after
which she displayed her breasts and then left, promising to
                                                 3
                                                               No.        2018AP1832-D



return to complete the sexual encounter.                Subsequent to these

two incidents, Attorney Ritland visited Z.H. in jail, at a time

when she was represented by a different attorney.                           Attorney

Ritland informed jail personnel that he was visiting Z.H. as her

attorney.

      ¶9    Attorney Ritland knew the other woman involved in this

case,   M.F.,    through    his    representation      of    her     in     numerous

criminal matters.      Attorney Ritland knew that M.F. had substance

addiction problems.         Attorney Ritland also knew that M.F. had

financial      troubles,    as    she   consistently    did    not         have   the

resources to pay modest bail amounts.

      ¶10   Attorney Ritland occasionally paid M.F.'s bail.                       For

example, in January 2015, Attorney Ritland signed a surety bond

form and posted a $100 cash bail for M.F. in a matter in which

he represented her.        The following day, Attorney Ritland revoked

his surety bond but informed the clerk of court that the $100

belonged to M.F.

      ¶11   Attorney Ritland ceased representing M.F. in February
2015, after the district attorney warned him that he may have a

conflict of interest in continuing to represent her given that

his personal checkbook was found amongst items believed to be

stolen by M.F.

      ¶12   Attorney Ritland admitted at his deposition in this

matter that after he withdrew from representing M.F., he had

sexual contact with her at his office on a number of occasions.

The   sexual    contact    included     Attorney   Ritland    touching        M.F.'s
breasts, and, in one instance, M.F. performing oral sex on him.
                                         4
                                                                        No.    2018AP1832-D



       ¶13    After     he    withdrew       from     representing      M.F.,     Attorney

Ritland continued to provide money and other benefits to her.

In March 2015, Attorney Ritland posted a $250 cash bail for M.F.

in a criminal matter.              In May 2015, Attorney Ritland and M.F.

went to a casino together, where Attorney Ritland provided M.F.

with    money.          In     August    2015,        Attorney       Ritland     told    law

enforcement that he did not want to pursue charges against M.F.

even though she had altered a check originally made payable to

him    by    making     herself    the       payee.      In    March    2016,     Attorney

Ritland posted $300 cash bail for M.F. in a criminal matter;

visited her in jail, identifying himself on the jail visitor log

as an attorney even though he did not represent her; and gave

her a note, received as a hearing exhibit, that said:                             "I still

want 6 free ones.             I got you out of jail."                The referee found

that the phrase "6 free ones" referred to sexual interactions.

       ¶14    As   of    September       2016,        M.F.    owed    Attorney     Ritland

hundreds or perhaps thousands of dollars in legal fees.                                 After

Attorney      Ritland        learned    he    would     be    charged    with     criminal
offenses pertaining to his sexual contacts with M.F., he removed

information        pertaining      to        M.F.     from    his     office's     billing

records.

       ¶15    In 2017, the State charged Attorney Ritland with four

counts of solicitation of prostitution, two counts of attempted

adultery, four counts of prostitution, one count of disorderly

conduct, and one count of maintaining a drug trafficking place.

Attorney      Ritland        ultimately       pled      no    contest    to,     and     was
convicted of, one count of attempted adultery related to his
                                               5
                                                                              No.        2018AP1832-D



conduct with Z.H., another count of attempted adultery related

to his conduct with M.F., and one count of disorderly conduct.

See State v. Ritland, Jackson County Case No. 2016CF177.                                         The

remaining     counts       were     dismissed            and    read-in       for        sentencing

purposes.

      ¶16    The        circuit    court        withheld        sentence        for        Attorney

Ritland, placed him on probation for twelve months, and required

him   to    serve       twenty-five       days       in    jail.        According           to   the

sentencing     transcript          included         in    the    record       before       us,   the

circuit court commented at sentencing that Attorney Ritland's

conduct     "behind       closed    doors"       made      him     "a    totally          different

person"     than    the     one     the    public         knew.         The    circuit        court

observed that Attorney Ritland's "character is sort of split

down the middle" between his "public persona and [his] secret[]

life."

      ¶17    This disciplinary case followed.                           The OLR alleged a

single count in its complaint:

      By engaging in conduct which included paying money to
      M.F. and Z.H. to perform sex acts and being convicted
      on two counts of attempted adultery and one count of
      disorderly   conduct  for   that  underlying conduct,
      [Attorney] Ritland violated SCR 20:8.4(b).
      ¶18    In     his    report,        the    referee         determined          that     "[b]y

evidence which is clear, satisfactory and convincing," Attorney

Ritland "has committed the violation alleged in the Complaint."

Briefly summarized, the referee determined in his report that

Attorney Ritland abused his professional status as a lawyer in
committing        his     criminal    acts,          which      consisted           of     cajoling


                                                6
                                                                   No.    2018AP1832-D



vulnerable women into having adulterous contact with him at his

law office.      His actions showed a lack of trustworthiness and

reflected poorly on his professional judgment and ability.

    ¶19     In evaluating the appropriate level of discipline, the

referee weighed various aggravating and mitigating factors.                         On

the aggravating side of the scale, Attorney Ritland's victims

were vulnerable because they were burdened with substance abuse

and/or     financial    problems.         He     engaged      in   a     pattern    of

misconduct.     He did not appreciate the wrongful nature of his

conduct,    notwithstanding     having        been   criminally        convicted    of

three offenses.        He showed no remorse.           On the mitigating side

of the scale, the referee noted that Attorney Ritland has no

prior    discipline,     and   he   has       contributed     to    the    community

through     volunteer    efforts     in       his    church    and       with   youth

organizations.     Ultimately, the referee recommended that this

court suspend Attorney Ritland for three months and impose full

costs against him.

    ¶20     As mentioned above, both Attorney Ritland and the OLR
have appealed from the referee's report.                 We turn first to the

arguments in Attorney Ritland's appeal.

    ¶21     Attorney Ritland has taken a scattershot approach to

his appeal, raising        seven separate issues,             one of which has

seven subparts.        We address the minimally developed claims as

best we can, grouping like contentions where possible.                             Some

arguments, however, are too inadequately developed to warrant a

response.     See State v. Pettit, 171 Wis. 2d 627, 646–47, 492
N.W.2d 633 (Ct. App. 1992).
                                          7
                                                                           No.        2018AP1832-D



       ¶22    Generally      speaking,          Attorney        Ritland     challenges         the

sufficiency of the evidence against him.                             He dismisses Z.H.'s

testimony as not credible and unsupported by physical evidence.

He argues that "no facts concerning [M.F.] should be considered

since she did not testify at the [disciplinary] hearing" (all

caps removed).           He claims that he never pressured M.F. into

unwanted sexual contact.               He suggests that M.F., and not he,

wrote the note recovered by jail authorities that stated, "I

still want 6 free ones.             I got you out of jail."                 He claims that

it was appropriate for him to visit M.F. in jail and sign the

jail   visitor       log     as   an   attorney,              even   though      he     did   not

represent M.F. at the time.                He claims that there is no factual

connection between his convictions for attempted adultery and

disorderly conduct and his fitness to practice law.                               Ultimately,

Attorney Ritland argues, "the Court should find that there was

no   ethical       violation      which    would         warrant     discipline         in    this

case."

       ¶23    Attorney Ritland alternatively argues that, if he did
commit an ethical violation, the referee's recommended three-

month suspension is excessive.                  Attorney Ritland claims that the

referee gave insufficient weight to certain alleged mitigating

factors; e.g., his volunteer work within the community.                                  He also

claims that this court should be closely guided by two cases

arising      out    of   a   shared       set       of   facts,      In    re    Disciplinary

Proceedings        Against     Butler,      2012         WI    37,   340    Wis. 2d 1,         811

N.W.2d 807, and In re Disciplinary Proceedings Against Addison,
2012 WI 38, 340 Wis. 2d 16, 813 N.W.2d 201.                                The Butler and
                                                8
                                                                              No.     2018AP1832-D



Addison cases held that discipline identical to that imposed in

Illinois——30-             and      60–day        suspensions,            respectively——was

warranted as reciprocal discipline for convictions pursuant to

Attorney Butler's and Attorney Addison's negotiated no contest

pleas to one felony count of second-degree reckless endangerment

and,   in    Attorney           Addison's      case,     two    additional           misdemeanor

counts      of     sexual       gratification       in    public,       related           to   their

close-in-time sexual activity with the same woman.                                         Attorney

Ritland      argues       that    Attorney      Butler's        and    Attorney           Addison's

conduct      was    far     worse    than      his,    for     at     most,    "the       disputed

testimony may have established that I paid [Z.H.] for sex on one

occasion.          This     act     of    prostitution,         although        illegal,         and

involves taking advantage of her financial weakness using my

money, is far different" than the conduct at issue in Butler and

Addison, Attorney Ritland claims.                      Attorney Ritland argues that

because      Attorney       Butler       and   Attorney        Addison    received             "brief

suspensions, my discipline should be far less:                                      I suggest a

public reprimand."
       ¶24       In its appellate response and cross-appeal, the OLR

criticizes Attorney Ritland's appellate arguments as amorphous

and insufficiently developed.                   It submits that Attorney Ritland

failed to show that any of the referee's factual findings are

clearly      erroneous.            The    OLR    also     argues        that        the    referee

properly         determined        that     Attorney         Ritland's        criminal          acts

reflect poorly on his fitness as a lawyer.                               Finally, the OLR

insists that the referee's recommended three-month suspension is
inadequate, and that a six-month suspension is appropriate so
                                                9
                                                                       No.   2018AP1832-D



that, before resuming practice, Attorney Ritland will need to

demonstrate     all        of    the    fitness      criteria    in    SCR   22.29       and

SCR 22.31 to the satisfaction of the court.

       ¶25    The matter is now before this court to review the

referee's report and recommendation, informed by the parties'

arguments made in their briefs.                       When reviewing a referee's

report and recommendation, we affirm the referee's findings of

fact   unless       they    are    clearly      erroneous,      but    we    review      the

referee's      conclusions         of    law    on    a    de   novo    basis.     In     re

Disciplinary Proceedings Against Inglimo, 2007 WI 126, ¶5, 305

Wis. 2d 71, 740 N.W.2d 125.                 We determine the appropriate level

of discipline to impose given the particular facts of each case,

independent of the referee's recommendation, but benefiting from

it.    In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶26    To begin, we reject Attorney Ritland's challenges to

the referee's factual findings.                      We may overturn a referee's

factual findings only if those findings are clearly erroneous.
In re Disciplinary Proceedings Against Boyle, 2015 WI 110, ¶41,

365 Wis. 2d 649, 872 N.W.2d 637.                     Here, the referee chose to

believe the version of events to which Z.H. testified:                                  that

Attorney Ritland gave her his business card in a Walmart parking

lot and said she should call him if she needed help or money,

and    that    on    two        occasions      in    the   months      following        this

encounter, he paid her money to engage in sexual activity at his

law office.         The referee also chose to believe evidence showing
that Attorney Ritland provided money or benefits to M.F. in
                                               10
                                                                         No.   2018AP1832-D



exchange for engaging in sexual activity.                          It is not our place

to reappraise the evidence unless it plainly fails to support

the findings of the referee——and that is not the case here.2

       ¶27        We    also    reject    any    attempt    by    Attorney     Ritland   to

argue that the outcome of his criminal case, which included the

dismissal of the most serious charges against him, requires this

court to close its eyes to what the OLR proved Attorney Ritland

had done.              Supreme Court Rule 20:8.4(b) provides that it is

professional            misconduct        to    "[c]ommit     a    criminal     act    that

reflects adversely on the lawyer's honesty, trustworthiness or

fitness as a lawyer in other respects."                       (Emphasis added.)          The

rule       does    not       require     that    an   attorney     actually    have    been

convicted of a crime for the rule to apply; we discipline for

conduct, not convictions.                      See In re Disciplinary Proceedings

Against Inglimo, 2007 WI 126,                      ¶47 n.12,      305 Wis. 2d 71,        740

N.W.2d 125             ("[A]n    attorney's        criminal       act   can    support    a

SCR 20:8.4(b) violation even if the attorney is never charged or

convicted.")             Thus, an SCR 20:8.4(b) violation may be found——
even       absent        a     conviction——if         the   record      contains      clear,

satisfactory, and convincing evidence that the attorney engaged

in criminal acts that reflect adversely on his or her fitness to


       Contrary to Attorney Ritland's argument, the fact that
       2

M.F. did not testify at the disciplinary hearing does not mean
that "no facts concerning [M.F.] should be considered."
See, e.g., Guillaume v. Wisconsin-Minnesota Light & Power Co.,
161 Wis. 636, 639, 155 N.W. 143 (1915) (Facts in a civil case
may be established by circumstantial evidence alone, where the
circumstances lead fairly and reasonably to the conclusion
sought to be established.)

                                                 11
                                                                      No.    2018AP1832-D



practice.       See, e.g., In re Disciplinary Proceedings Against

Peterson, 2006 WI 41, 290 Wis. 2d 74, 713 N.W.2d 101 (affirming

an SCR 20:8.4(b) violation where the sole factual basis was an

attorney's use of cocaine).                 Relatedly, we have held that a

conviction alone——even a very serious one——does not necessarily

demonstrate an attorney's unfitness to practice.                             See In re

Disciplinary      Proceedings         Against      Johns,      2014     WI        32,     353

Wis. 2d 746, 847 N.W.2d 179 (finding no SCR 20:8.4(b) violation

despite an attorney's conviction for the vehicular homicide of

his   brother    in     light    of    evidence       showing     the       exceedingly

anomalous     nature     of     the    attorney's      conduct        and     his        full

acceptance of responsibility for its tragic consequences).

      ¶28   Thus,     whether     Attorney         Ritland's     conduct          violated

SCR 20:8.4(b) is a "fact dependent inquiry," driven by the facts

established     in     this     disciplinary        proceeding.             See     In     re

Disciplinary Proceedings Against Horsch, 2020 WI 10, ¶11, 390

Wis. 2d 99, 937 N.W.2d 925.            To the extent that Attorney Ritland

believes    that      the     State's       dismissal       of   certain           charges
automatically        immunizes        the        conduct    proven          here         from

professional discipline, he is mistaken.

      ¶29   We are also unpersuaded by Attorney Ritland's argument

that there is no factual connection between his convictions for

attempted adultery and disorderly conduct and his fitness to

practice law.        It is true, as Attorney Ritland points out in his

briefs, that the American Bar Association ("ABA") Comment [2] to

ABA's Model Rule 8.4, upon which SCR 20:8.4 was based, states:


                                            12
                                                                           No.    2018AP1832-D


       Many kinds of illegal conduct reflect adversely on
       fitness to practice law, such as offenses involving
       fraud and the offense of willful failure to file an
       income tax return.   However, some kinds of offenses
       carry no such implication.        Traditionally, the
       distinction was drawn in terms of offenses involving
       "moral turpitude."  That concept can be construed to
       include offenses concerning some matters of personal
       morality, such as adultery and comparable offenses,
       that have no specific connection to fitness for the
       practice of law.
(Emphasis added.)          Seizing on the highlighted language, Attorney

Ritland argues that adultery necessarily is not an offense that

reflects adversely on a lawyer's fitness to practice law.

       ¶30      This argument ignores the record before us.                               While

Attorney Ritland asks us to look the other way because, in his

view, his conviction was for an offense that has no connection

to   his     fitness      to    practice       law,    we    refuse        to    ignore    the

overwhelming       evidence       that      bears     squarely      on   his     fitness    to

practice law; namely, evidence that he engaged in coerced or

quid     pro     quo     sexual       relationships         with     vulnerable       women.

Attorney Ritland used his standing as an attorney and his law

office     to    lure,    isolate,       and    access      Z.H.     and    M.F.;    as    the
referee observed in his report, Attorney Ritland:

       [d]irectly involved his practice of law in his
       interactions with both [women] by giving [Z.H.] his
       business card, by hosting both of them at his law
       office and engaging in sexual activities with them
       there, [and] by visiting both of them at the [county]
       jail using his status as an attorney for access.
Furthermore, Attorney Ritland knew that both Z.H. and M.F. had

financial       troubles       and,    in   M.F.'s     case,       substance      abuse    and
legal troubles.           Z.H.'s testimony——that Attorney Ritland paid


                                               13
                                                                        No.     2018AP1832-D



her    to    perform      sex    acts    at   his     law    office——is        essentially

undisputed; although Attorney Ritland claims her testimony was

not credible, the referee decided otherwise, and we decline to

second-guess him.            See In re Disciplinary Proceedings Against

Nunnery, 2009 WI 89, ¶40, 320 Wis. 2d 422, 769 N.W.2d 858 ("The

referee      is     best        situated      to     judge     the     credibility       of

witnesses.")         As for Attorney Ritland's conduct with M.F., it

was    clearly      exploitive      of     M.F.'s     subordinate       and     vulnerable

position; his jailhouse note that he expected "six free ones"

from her in exchange for paying her bail says it all.                             On these

facts, we have no hesitation finding that an ethical violation——

here, a violation of SCR 20:8.4(b)——has occurred.

       ¶31    In sum, then, based on the non-clearly-erroneous facts

found by the referee, we hold that Attorney Ritland's behavior

fell well below the standards of honesty, trustworthiness, and

integrity required of all attorneys.                         We therefore adopt the

referee's recommendation and hold that Attorney Ritland violated

SCR 20:8.4(b).
       ¶32    We    now    turn     to     the     question     of     the    appropriate

discipline to be meted out.                   As noted above, Attorney Ritland

argues that, at most, a public reprimand is warranted, citing as

support      the    relatively       light       suspensions     (30     and     60   days)

imposed in Butler and Addison.

       ¶33    We are not persuaded.                  Butler and Addison           are not

helpful authorities, as they were presented to us in the context

of    reciprocal     discipline          matters.       In    reciprocal       discipline
matters,      our    rules       require      that     we     impose    the      identical
                                              14
                                                            No.     2018AP1832-D



discipline rendered by the other jurisdiction unless one of the

three exceptions listed in SCR 22.22(3)3 applies.                 The OLR did

not assert that any of these exceptions            applied to Attorney

Butler's   or   Attorney   Addison's    conduct,   and    thus     we   imposed

discipline reciprocal to that imposed in Illinois.                 See Butler,

340 Wis. 2d 1, ¶24; Addison, 340 Wis. 2d 16, ¶24.                 Here, we are

not constrained by the rules governing reciprocal disciplinary

proceedings.

    ¶34    The OLR argues that the referee's recommended three-

month suspension is too light, and insists that a six-month

suspension is in order.      It cites two cases that it claims are

particularly analogous to the facts of this case.                    In In re

Disciplinary Proceedings Against Ridgeway, 158 Wis. 2d 452, 462

N.W.2d 671 (1990), we suspended an attorney for six months for

having initiated and engaged in sexual contact with a client he



    3   SCR 22.22(3) provides:

         (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:

         (a) The procedure in the other jurisdiction was
    so lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

         (b) There  was   such          an   infirmity  of   proof
    establishing the misconduct         or medical incapacity that
    the supreme court could            not accept as final the
    conclusion in respect to           the misconduct or medical
    incapacity.

         (c) The    misconduct   justifies               substantially
    different discipline in this state.

                                   15
                                                                     No.   2018AP1832-D



was representing as        a   public defender, where            the       client was

facing   probation      revocation     after       absconding    from      a     halfway

house,    and   where    the   attorney          furnished     her     with      alcohol

contrary to the terms of her probation.                  In In re Disciplinary

Proceedings Against Gamino, 2005 WI 168, 286 Wis. 2d 558, 707

N.W.2d 132, we suspended an attorney for six months for having

engaged in a sexual relationship with a client in one matter and

a sexual relationship with a juvenile client's mother in another

matter, and for making false representations about his conduct

to a court and to the OLR investigators in that matter.                          In both

cases,    we    noted   that   the     disciplined       attorneys         had    taken

advantage of individuals in a vulnerable position for their own

personal gratification.           Ridgeway, 158 Wis. 2d at 453; Gamino,

286 Wis. 2d 558, ¶56.       So too here, the OLR says.

    ¶35    We agree with the OLR that Ridgeway and Gamino are

instructive cases.        But we also note that these cases are 31-

and 16-years-old, respectively.             Over the ensuing years, we have

applied increasing scrutiny to attorneys' sexual misconduct.
    ¶36    For example, in 2007, we adopted SCR 20:1.8(j), which

deems sexual relations between an attorney and a current client

to be professional misconduct, unless the sexual relationship

predates the attorney-client relationship.                The comments to this

rule specifically address the fiduciary nature of the attorney-

client    relationship      and      the        professional    boundaries          this

fiduciary relationship necessitates:

        [17]   The relationship between lawyer and client
    is a fiduciary one in which the lawyer occupies the

                                           16
                                                          No.     2018AP1832-D


    highest position of trust and confidence.           The
    relationship is almost always unequal; thus, a sexual
    relationship between lawyer and client can involve
    unfair exploitation of the lawyer's fiduciary role, in
    violation of the lawyer's basic ethical obligation not
    to use the trust of the client to the client's
    disadvantage. . . . [T]his Rule prohibits the lawyer
    from having sexual relations with a client regardless
    of   whether  the   relationship   is  consensual   and
    regardless of the absence of prejudice to the client.
    ¶37   We    have    very    recently    reiterated          these    same

principles,    making   it   exceedingly   clear   that    attorneys      who

engage in sexual misconduct do so at their professional peril:

    We have traveled a far way from tolerance of sexual
    misconduct in the workplace and in our profession. We
    recognize   the psychological damage that can be
    inflicted on the victims of sexual abuse, who silently
    suffer and do not complain because they feel powerless
    to do so.       The sexual abuse of a client is
    unacceptable in any profession and in any business
    setting, and cannot be tolerated in our profession,
    which holds as sacred the dignity of the individual.

          . . . Attorneys who commit sexual crimes against
    their clients take from their victims something more
    profound than money or goods; they take from their
    victims their dignity and psychological well-being.
    Such   conduct  is   grossly   incompatible  with   the
    standards of professionalism expected of attorneys.
In re Disciplinary Proceedings Against Hanes, 2020 WI 89, ¶31,

394 Wis. 2d 585, 951 N.W.2d 426 (quoting In Re Gallo, 178 N.J.

115 (2003).

    ¶38   These principles are reflected and reinforced by the

lengthy suspensions imposed in recent years on attorneys who

engaged in sexual misconduct with either clients or non-clients.

For example:




                                   17
                                                                No.     2018AP1832-D



   In In re Disciplinary Proceedings Against Voss, 2011

    WI 2, 331 Wis. 2d 1, 795 N.W.2d 415, we suspended an

    attorney for a period of four years, eight months,

    based      on     the    attorney's       sexual    relationship       with       a

    client who had a history of mental illness and alcohol

    abuse,          and     the     attorney's    subsequent          attempts       to

    intimidate and discredit the client and her family.

    The     attorney          had      one     public     reprimand       on        his

    disciplinary record.                    We criticized the respondent-

    attorney         for     "repeatedly       [taking]       advantage    of       his

    position of power and victimiz[ing] a very vulnerable

    person for his own selfish motives," and we warned

    that the "egregious nature of [his] conduct caused us

    to    give       serious        consideration       to    the     sanction      of

    revocation."            Id., ¶39.

   In    In    re        Disciplinary       Proceedings      Against     Evenson,

    2015       WI     38,     361     Wis. 2d 629,      861     N.W.2d 786,          we

    imposed a 30-month suspension on an attorney based on
    criminal conduct with a non-client that resulted in

    two misdemeanor convictions for fourth-degree sexual

    assault          and     one     felony    count     of     delivery       of     a

    controlled substance.               The attorney, who already had a

    public reprimand on his disciplinary record, engaged

    in two acts of sexual intercourse with an obviously

    intoxicated woman after providing her with ecstasy and

    alcohol.


                                       18
                                                                        No.    2018AP1832-D



   In    In    re    Disciplinary             Proceedings         Against       Baratki,

    2017 WI 89, 378 Wis. 2d 1, 902 N.W.2d 250, we imposed

    a six-month suspension on an attorney who, among other

    things, made sexual comments to a client and on one

    occasion         lifted       her    shirt       and    kissed       her    abdominal

    area.       The       attorney        had       been    privately         reprimanded

    twice before and, in the case at hand, had also failed

    to    act    with         reasonable            diligence       and        failed    to

    cooperate with the disciplinary investigation, among

    other      things.            We      chastised         the     lawyer       for     his

    "efforts         to     leverage          his     position          of     trust     for

    personal gratification," and we quoted with approval a

    previous         case    in     which       we    described          an    attorney's

    sexual      misconduct          with        a     client       as     "'egregious'"

    behavior         that     "'perverts            the    very     essence        of    the

    lawyer-client           relationship.'"                  Id.,       ¶32     (citation

    omitted).

   In In re Disciplinary Proceedings Against Hanes, 2020
    WI 89, 394 Wis. 2d 585, 951 N.W.2d 426, we imposed a

    four-year suspension on an attorney based on criminal

    conduct      with         a     non-client             that     resulted        in     a

    misdemeanor           criminal            conviction          for     fourth-degree

    sexual assault and three felony criminal convictions

    for     second-degree                recklessly         endangering            safety,

    fleeing/eluding           an        officer,      and    bail       jumping.         The

    attorney,         who     had        no    disciplinary             history,       twice
    sexually assaulted a woman (first while she was asleep
                                         19
                                                                               No.        2018AP1832-D



                and later when she awoke), and later engaged in a

                high-speed         car    chase       with     police    while       released        on

                bail    in    his       sexual    assault        case.         We    warned        that

                "severe       sanctions          are     appropriate           when        attorneys

                engage       in     predatory          sexual     misconduct              against     a

                vulnerable individual."                 Id., ¶29.

      ¶39       The disconnect between the above-cited authorities and

Attorney        Ritland's         and    the    referee's        recommendations——calling

for a public reprimand or a three-month suspension——gives us

pause.       Both are wholly inadequate given the seriousness with

which      we    view    acts       of     attorney       sexual        misconduct          and     the

egregious nature of Attorney Ritland's behavior, which included,

in   the    referee's        words,        "preying       on    vulnerable          people"        with

financial        or     substance         abuse        problems.          At        the     risk    of

redundancy, we emphasize that sexual misconduct by attorneys,

whether with clients or non-clients, is not taken lightly.

      ¶40       Even giving Attorney Ritland credit for his otherwise

clean      disciplinary           history       and    his     consistent       engagement          in
community        service,          we     conclude        that     a     lengthy,           two-year

suspension appears necessary to impress upon him the seriousness

of his professional misconduct, particularly in light of the

referee's observation——which we have no reason to doubt——that

Attorney Ritland "has not shown any remorse or even recognition

of how wrong his behavior is."                          Importantly, too, a two-year

suspension        will       require           Attorney        Ritland     to        successfully

complete        the     formal          reinstatement          procedure       set         forth    in
SCRs 22.29 through 22.33.
                                                  20
                                                                          No.     2018AP1832-D



    ¶41    We    turn    next         to   the      issue    of     costs.         They    are

considerable:        $21,017.24 as of March 2, 2020.                      We impose them

fully on Attorney Ritland, in part because he has not stated an

objection to them, and in part because his litigation approach

no doubt helped drive them.

    ¶42    Attorney      Ritland           fought        tooth    and     nail     to     avoid

discipline, deploying sometimes questionable litigation tactics.

As just one example, even though the misconduct charge against

him was founded on his sexual misbehavior, he refused to answer

any of the OLR's deposition questions on this topic, claiming

they were irrelevant.                The OLR was forced to file a motion to

compel,   and    after       a    hearing,         the    referee       ordered     Attorney

Ritland to appear for a second deposition and answer the OLR's

questions, which he ultimately did.                      We note, too, the referee's

observation     in     his       report       that       "[d]uring       this    proceeding

[Attorney Ritland] appeared to be disingenuous when he claimed

to not remember matters of importance to him personally."                                   The

referee additionally pointed out in his report that Attorney
Ritland   attempted      to      disavow       at    the    disciplinary          hearing    a

concession he made in his own letter to the referee, in which he

wrote that "I certainly violated the law; I would not attempt to

minimize that."         At the disciplinary hearing, Attorney Ritland

pivoted away from this statement, claiming he "didn't draft" the

letter, but rather "a friend" had, and "I thought I edited that

[statement]     out,    but      I    guess    not."        These       examples    are    not

exhaustive but illustrate the type of recalcitrant litigation


                                              21
                                                                         No.     2018AP1832-D



tactics       that    Attorney      Ritland      has    engaged      in        during    this

disciplinary matter.

      ¶43     Attorney Ritland had every right to vigorously contest

the misconduct charge             against him.           But SCR 22.24(1m)               makes

clear that when a lawyer ultimately found guilty of misconduct

imposes costs on the disciplinary system, he or she must expect

to pay them.          Throughout this case, Attorney Ritland has proven

to   be   a    difficult     litigant,      prone      to    obstinate         conduct    and

obfuscation.         Such litigation practices come at a cost; Attorney

Ritland will pay it in full.

      ¶44     IT IS ORDERED that the license of James C. Ritland to

practice      law    in   Wisconsin    is     suspended       for   a    period     of    two

years, effective June 3, 2021.

      ¶45     IT     IS   FURTHER    ORDERED     that       James   C.    Ritland        shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

      ¶46     IT IS FURTHER ORDERED that within 60 days of the date
of this order, James C. Ritland shall pay to the Office of

Lawyer    Regulation        the     costs   of    this       proceeding,         which    are

$21,017.24 as of March 2, 2020.

      ¶47     IT     IS    FURTHER    ORDERED       that      compliance         with     all

conditions of this order is required for reinstatement.                                   See

SCR 22.29(4)(c).




                                            22
                                                         No.   2018AP1832-D.pdr




    ¶48   PATIENCE   DRAKE   ROGGENSACK,         C.J.    (dissenting).       I

dissent because the discipline imposed for sexual misconduct is

not consistent with our past disciplinary decisions for lawyers

who had no prior misconduct of any type.

    ¶49   I   am   authorized   to       state    that   Justices     ANNETTE

KINGSLAND ZIEGLER and REBECCA GRASSL BRADLEY join this dissent.




                                     1
    No.   2018AP1832-D.pdr




1